Exhibit 10.33
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
(Non CEO)
     This First Amendment to Employment Agreement is executed as of the 1st day
of July, 2009, by and between TomoTherapy Incorporated, a Wisconsin corporation
(the “Company”), and                     , an individual (“Employee”), and
amends that certain Employment Agreement between the Employee and Company
entered into effective November 5, 2008.
RECITALS
     The Company wishes to revise the provision concerning termination pursuant
to a change of control, and the Employee agrees to such revised provisions as
set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by the Company and
Employee,
     IT IS HEREBY AGREED AS FOLLOWS:
     1. Article 3.2(d) is deleted in its entirety and replaced by the following:
          (d) Termination Pursuant to a Change of Control. If, within three
(3) months before or twenty four (24) months following a Change of Control, the
Company terminates Employee’s employment without Cause pursuant to
Section 3.1(a), Employee terminates his employment for Good Reason pursuant to
Section 3.1(b), or upon expiration of this Agreement following the company’s
notice of its intention not to renew pursuant to Section 1.1, Employee shall
have no further rights against the Company hereunder, except the Company will,
subject to
Section 3.2(g):
          (i) pay the Employee the Accrued Obligations;
          (ii) subject to Section 3.2(f), pay Employee a lump-sum severance
payment (the “Severance Payment”) 53 days following the termination of
employment, in an amount equal to the sum of: (a) 2.0 times Employee’s annual
base salary as in effect on the date of termination; and (b) 2.0 times the
greater of (x) the average of the two annual bonuses paid to Employee for the
two years preceding the year in which such termination occurs, provided that if
the Employee was not employed for the period required to be eligible for two
prior annual bonuses, then the amount in this subparagraph (b)(x) shall be the
amount of the annual bonus, if any, received for the year prior to the year in
which termination of the employment occurred, or (y) the target bonus for the
year in which such termination occurs; provided such lump sum shall be reduced
by the amount of any lump sum payable under Section 3.2(a)(ii).
          (iii) subject to Section 3.2(f), pay the COBRA premium (and up to the
equivalent in cost to the Company for premiums under an individual plan after
COBRA rights expire) for health care coverage for Employee and Employee’s
eligible dependents, as applicable and to the extent eligible, for the 24 month
period immediately following the date of such termination of Employee’s
employment, provided that Employee properly elects COBRA continuation coverage
for the initial 18 months after the date of Employee’s termination and is able
to convert to an individual plan for the remaining 6 months, except that payment
of such premiums shall cease if and when the Employee (and Employee’s eligible
dependents) become eligible for medical, hospital and health coverage under a
plan of a subsequent employer; and
          (iv) subject to Section 3.2(f), pay up to $10,000 for outplacement
services, provided such payment shall be reduced by the amount of any payment
under Section 3.2(a)(iv), and provided further that such services are used
within two years of termination of employment.
     2. All other provisions of the Employment Agreement are not altered by this
First Amendment and remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year written above.

1



--------------------------------------------------------------------------------



 



                  EMPLOYEE:       COMPANY:    
 
                        TomoTherapy Incorporated                  
 
               
 
      By:        
 
         
 
   

2